COWART, Judge.
The departure sentence in this case is reversed because: (1) the facts that were sufficient to violate the defendant’s probation are not sufficient to constitute a clear and convincing reason for imposition of the departure sentence in this case, Lambert v. State, 545 So.2d 838 (Fla.1989); Branton v. State, 548 So.2d 882 (Fla. 5th DCA 1989); and (2) defendant’s pattern of committing new crimes does not meet the standard for departure based on temporal proximity of offenses set out in State v. Jones, 530 So.2d 53 (Fla.1988).
REVERSED and REMANDED for re-sentencing.
GOSHORN, J., concurs.
DAUKSCH, J., dissents with opinion.